Citation Nr: 0911634	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  99-16 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
prior to August 30, 2006, and in excess of 30 percent from 
August 30, 2006, for headaches associated with an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 to 
November 1984, from April 1987 to July 1987, and from January 
1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for headaches associated 
with an undiagnosed illness and assigned an evaluation of 10 
percent effective July 27, 1995.

This claim was previously before the Board in August 2005, at 
which time the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed, and the claim is properly before the Board for 
appellate consideration.  In a November 2008 rating decision, 
the Appeals Management Center issued a rating decision that 
increased the Veteran's disability evaluation to 30 percent, 
effective August 30, 2006.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the above RO in March 
2005; a transcript is of record.


FINDINGS OF FACT

1.  Prior to August 30, 2006, the Veteran's headaches 
associated with an undiagnosed illness were characterized by 
prostrating attacks averaging approximately once every two 
months. 

2.  From August 30, 2006, the Veteran's headaches associated 
with an undiagnosed illness have been characterized by 
prostrating attacks averaging approximately once per month.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent prior to August 30, 2006, and 30 percent from 
August 30, 2006, for headaches associated with an undiagnosed 
illness, have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.124a, Diagnostic 
Codes (DCs) 8881-8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In September 2003, August 2005, and August 2006 VA sent the 
Veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the February 1998 and 
November 2008 rating decisions, August 1999 SOC, September 
2003 SSOC, and November 2008 SSOC explained the basis for the 
RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a February 2009 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected disabilities associated with 
the Persian Gulf War, VA has established a diagnostic code 
series beginning with "88".  The 88 code is the first 
element of an analogous code.  The second two digits of the 
88 code are assigned according to the body system of the 
analogous code that it precedes.  See M21-1MR, Part IV, 
Subpart ii, Chap. 2, Sec. D, Para. 16e-g (2008).  Hence, for 
the Veteran's headaches associated with an undiagnosed 
illness, his condition is rated under DC 8881-8100.

Diagnostic Code 8100 provides ratings for migraine headaches.  
Migraine headaches with less frequent attacks than the 
criteria for a 10 percent rating are rated as noncompensably 
(0 percent) disabling.  Migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months are rated 10 percent 
disabling.  Migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
last several months are rated 30 percent disabling.  Migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability are rated 50 percent disabling.  38 C.F.R. § 
4.124a.  

At May 1994 VA treatment the Veteran's diagnosis included 
"headaches - may be migraine type."  The Veteran was noted 
to have headaches at July 1995 VA treatment, and a CT scan of 
his head was normal.  It was noted at October 1996 VA 
treatment that the Veteran's headaches were improved and were 
characterized by pressure in the front, sinus region.  They 
occurred three times per week, as opposed to everyday like a 
year beforehand.  He was diagnosed with chronic tension type 
headaches, currently mild, and a neurology examination was 
normal.
 
At a September 1997 VA examination the Veteran reported that 
he got headaches daily, at any time, behind the eyes.  He 
sometimes had to stop working because of the headaches and 
denied any nausea, vomiting, or visual difficulties.  An 
examination report addendum states that the Veteran was seen 
at the neurology clinic where he was found to be normal from 
a neurologic standpoint and that he was diagnosed with having 
tension headaches.  

December 1997 VA treatment notes indicate that the Veteran 
was still having headaches.  In his May 1998 Notice of 
Disagreement the Veteran wrote that he had to stop working 
because of his headaches and that treatment with an ear, nose 
and throat specialist had not been successful.  He also wrote 
that he had had dizziness and vomiting with his headaches.  
The Veteran wrote in August 1999 that he could not go one 
week without having a severe headache.  In the same statement 
he wrote that he had severe headaches at least four times per 
week.

The Veteran had a VA neurologic examination on August 30, 
2006, and the VA examiner reviewed his claims file.  The 
examiner noted that the Veteran's headaches began about a 
year after he returned from the Persian Gulf War, were 
associated with dizziness, and occurred daily.  Some lasted 
all day and others lasted for about three hours, and they 
were located behind the nose, under the eyes, or in the back 
of the head.  The Veteran tried aspirin and sleeping 
medication with no relief, and he would sit or lie down for 
relief.  When the Veteran had severe headaches, which 
occurred once per week, he was unable to function.  

As of the time of the examination, the Veteran's headaches 
occurred almost everyday and lasted for around a few hours.  
Typically, his headaches in the morning were about a seven 
out of 10 in severity if he did not have coffee and food and 
a five out of 10 if he did.  More severe headaches occurred 
one or two times per month and were accompanied by nausea, 
difficulty focusing his vision, and diarrhea.  The examiner 
noted that there did not seem to be any precipitating factors 
for the headaches and that during a headache the Veteran 
could walk but felt extreme fatigue, generalized weakness, 
and pain that could be either occipital or in the nasal sinus 
area.  The occipital headaches were not as severe as the 
nasal sinus headaches, and having Lasik surgery on his left 
eye did not lead to any improvement.  The Veteran owned an 
entertainment company and was working at one to two parties a 
month instead of the six to eight he formerly did.  He was no 
longer able to call clients due to his occasional need to lie 
down during the calls.

On examination, his extra ocular muscles were intact, his 
tympanic membranes and oral pharynx were clear, and he had no 
thyromegaly.  He had 5/5 strength throughout, his reflexes 
were 2+ at his biceps and ankles, and he had no subjective 
numbness.  The examiner wrote in his assessment that the 
Veteran experienced incapacitating headaches three to four 
days per week with each lasting for approximately four hours.

The criteria for DC 8100 link the ratings for migraine 
headaches to two elements: severity and frequency.  It is not 
sufficient to demonstrate the existence of a particular 
frequency of headaches; the headaches must be of a specific 
prostrating character.  See 38 C.F.R. § 4.124a.  While the 
regulations do not define the term prostrating, the Board 
notes that Dorland's Illustrated Medical Dictionary (31st 
ed., 2007) defines it as constituting extreme exhaustion or 
powerlessness.  In addition, a headache that is described as 
severe is not necessarily a prostrating headache under DC 
8100.

Based upon the medical evidence of record for the rating 
period prior to August 30, 2006, the Veteran is not entitled 
to an evaluation in excess of 10 percent for headaches 
associated with an undiagnosed illness.  While the record 
shows that he had approximately three to seven headaches per 
week, it does not show that there was an average of a 
prostrating attack at least once per month, as is required 
for a 30 percent evaluation.  In addition, it is difficult to 
ascertain the frequency of the Veteran's self-described 
severe headaches as of August 1999 because in the same 
statement he wrote that they occurred one time per week and 
four times per week.  At the September 1997 VA examination, 
he reported that he sometimes had to stop working because of 
the headaches and denied any nausea, vomiting, or visual 
difficulties.  While this shows that the Veteran suffered 
discomfort as a result of his headaches, it does not show the 
extreme exhaustion or powerless that is contemplated by the 
regulations.  Therefore, he does not qualify for a 30 percent 
evaluation.

The record does not show that the Veteran qualified for a 50 
percent evaluation, the next highest available under DC 8100 
after 30 percent, from August 30, 2006.  A 50 percent 
evaluation requires very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  The Veteran said at his August 2006 VA 
examination that during a headache he could walk but felt 
extreme fatigue and generalized weakness.  The examiner wrote 
that he experienced three to four incapacitating headaches 
per week and that each lasted approximately four hours.  
However, the Veteran said that during a severe headache that 
occurred while at a movie theater he was able to wait in the 
hallway for the movie to end before driving home.  This 
indicates that the severity of at least some of the Veteran's 
worst headaches is not of the completely prostrating level 
contemplated by a 50 percent evaluation.  Therefore, the 
Board cannot interpret the examiner's opinion to mean that 
the Veteran experiences three to four prostrating headaches 
per week under DC 8100.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992) (Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion).  While the 
August 2006 examination shows that the Veteran's headaches 
interfere with his employment and daily activities, the 
record as a whole shows that this is contemplated in his 
current 30 percent evaluation.

The Board finds that an extraschedular evaluation is not for 
consideration, since the evidence does not show that the 
service-connected headaches associated with an undiagnosed 
illness present such an unusual or exceptional disability 
picture as to render the application of the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  It is not 
alleged that the Veteran has been frequently hospitalized due 
to his headaches, or that his disability in and of itself has 
markedly interfered with employment.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for headaches associated with an undiagnosed illness prior to 
August 30, 2006, and in excess of 30 percent from August 30, 
2006, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


